    
1221 Avenue of the Americas
New York, NY  10020-1095
 
McGraw Hill Financial, Inc.

 
 


July 11, 2013






Mr. Harold McGraw III
Chairman, President and
Chief Executive Officer
McGraw Hill Financial, Inc.
1221 Avenue of the Americas
New York, New York 10020
 
 
Dear Terry:
 
On behalf of the McGraw Hill Financial Board of Directors, I want to thank you
for your outstanding leadership and achievements as President and CEO of this
great Company. You have been unstinting in your commitment and dedication and
have led many important strategic changes that anticipated market developments
and generated superior shareholder value. The most recent of these was the
Growth and Value Plan which has created two powerful new Companies, McGraw Hill
Financial and McGraw-Hill Education.
 
I also want to thank you for your participation and insights as the Board
conducted the CEO succession process. As we prepare for the appointment of the
new CEO, this letter confirms the compensation and other arrangements to be
provided to you in connection with your services as non-executive Chairman of
the Board of Directors of McGraw Hill Financial, Inc. (the “Company”). These
arrangements will begin on November 1, 2013 and end on the earlier to occur of
our 2014 Annual Meeting of Shareholders or your retirement from the Board (the
“Transition Period”).  As you are aware, the Company’s Certificate of
Incorporation and Corporate Governance Guidelines require the annual election of
Directors and the annual selection of the Chairman.
 
During the Transition Period, the Company will pay you a retainer at the annual
rate of $400,000, to be paid in monthly installments of $33,333.33 for each full
month (with proration for each partial month) during the Transition Period. The
annual retainers, meeting fees and stock-based compensation normally received by
outside members of the Board will not be paid to you in addition to this
retainer. During the Transition Period, the Company will provide you with
appropriate office accommodations and support staff consistent with your
responsibilities as Chairman of the Board. In addition, during the Transition
Period, the Company will continue to provide you with a car and driver, use of
corporate aircraft and home security and other perquisites in a manner
consistent with the terms of these arrangements in effect for you prior to your
retirement as Chief Executive Officer.
 
 
 
 

--------------------------------------------------------------------------------

 
   
Mr. Harold McGraw III
Page 2
 
 
Finally, for a period of 5 years following the Transition Period, the Company
will provide you with appropriate office accommodations and an administrative
assistant.
 
The compensation and other amounts to be provided to you under the terms of this
agreement shall be in consideration for your assuming on behalf of the Board
such specific responsibilities as the Board may request, from time to time, and
also for performing such other special assignments as the Board deems necessary
or desirable. All assignments to be performed by you for the Board should be
coordinated with, and performed in conjunction with, the Company’s Chief
Executive Officer.
 
If the provisions of this letter are satisfactory to you, please acknowledge
your agreement by signing below and then returning this letter to John
Berisford.
 

 
Sincerely,
               
/s/ Edward B. Rust
   
Edward B. Rust
   
Chairman
   
Nominating and Corporate Governance Committee
   
McGraw Hill Financial, Inc.
 

 
 
 
Agreed to this 11th day of July, 2013
         
/s/ Harold McGraw III
 
Harold McGraw III
 

 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------